HAWKINS, Presiding Judge.
Conviction is for burglary, punishment assessed being three years in the penitentiary.
No bills of exception are found in the record. The only question, therefore, would be the sufficiency of the evidence to support the verdict. Unfortunately, when we go to the statement of facts we find it to be entirely in question and. answer form, against the repeated holdings of this court that such a statement of facts would not be considered, and contrary to the positive direction of the Legislature that such statement of facts should be in narrative form. The First Called Session of the 42d Legislature, at page 78, amended subdivision 1 of Art. 760 C. C. P. (Revision of 1925) to make it read:
*122“Where the defendant in a criminal case appeals he is entitled to a statement of facts certified by the trial judge and sent up with the record; provided that said statement of facts shall be in narrative form”
See cases listed under Note 23 of Art. 760, Vernon’s Tex. C. C. P. (Pocket Part) and Henry v. State, 133 Tex. Cr. R. 435, 111 S. W. (2d) 722, and cases therein cited.
The judgment is affirmed.